Order entered August 16, 2018




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-18-00184-CR

                                VICTOR LEE WILKS, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F16-41359-Y

                                          ORDER
        Before the Court is appellant’s August 15, 2018 third motion for extension of time to

filed his brief. We GRANT the motion and ORDER the brief received with the motion filed as

of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE